Citation Nr: 0904968	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for service-connected diabetes mellitus, type II.

2.  Entitlement to a compensable evaluation for service-
connected hypertension.

3.  Entitlement to separate evaluations in excess of 10 
percent each for service-connected diabetic neuritis of the 
right lower extremity and the left lower extremity.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity and the left upper 
extremity.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Witness


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which granted 
a claim for service connection for diabetes mellitus, type II 
associated with herbicide exposure, assigning an evaluation 
of 20 percent, effective January 31, 2005; and granted a 
claim for service connection for hypertension, assigning a 
noncompensable evaluation, effective January 31, 2005; and an 
August 2008 RO decision, which granted claims for service 
connection for right lower diabetic neuritis and left lower 
diabetic neuritis, assigning separate 10 percent evaluations, 
effective February 20, 2008; and denied claims for service 
connection for bilateral hearing loss, peripheral neuropathy 
of the left upper extremity, and peripheral neuropathy of the 
right upper extremity.
 
The Board notes that the RO increased the evaluation of the 
Veteran's service-connected diabetes mellitus, type II from 
20 percent to 40 percent, effective January 31, 2005, in an 
April 2008 rating decision.  Since the RO did not assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).
In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The Board notes that the Veteran's representative waived the 
right to submit a Statement of Accredited Representative in 
the Appealed Case with regards to several issues on appeal at 
the December 2008 hearing. 

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for entitlement to service connection for hearing 
loss and for peripheral neuropathy of the right upper 
extremity and the left upper extremity is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type 
II is manifested by the need for insulin, a restricted diet, 
and regulation of activities. 

2.  The Veteran's service-connected hypertension is 
manifested by the need for continuous medication for control, 
a history of diastolic pressure predominantly under 100, and 
a history of systolic pressure predominantly under 160. 

3.  The Veteran's service-connected diabetic neuritis of the 
right lower extremity and the left lower extremity is 
manifested by complaints of numbness, burning, and pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for diabetes mellitus, type II have not been met.  
See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic 
Code 7913 (2008).

2.  The criteria for a compensable disability rating for 
hypertension have not been met.  See 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2006 & 2008).

3.  The criteria for separate evaluations of 20 percent each, 
but no more, for service-connected diabetic neuritis of the 
right lower extremity and service-connected diabetic neuritis 
of the left lower extremity have been met.  See 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.123, 4.124a, Diagnostic Codes 8520, 
8620 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA letters dated in March 2005, January 2006, March 2008, 
and July 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the March 2008 letter informed the Veteran how 
appropriate disability ratings and effective dates were 
assigned.    

Furthermore, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) 
with the rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In line with the above reasoning, Vazquez-Flores v. 
Peake (dealing with providing additional notice in cases of 
increased ratings) does not apply to initial rating claims 
because VA's VCAA notice obligation was satisfied when the RO 
granted the Veteran's claim for service connection.  22 Vet. 
App. 37 (2007).  

The Board notes that, with specific respect to the Veteran's 
claim for an increased rating for diabetes mellitus, type II, 
it appears that the Veteran submitted a new claim for an 
increased rating in November 2005, as opposed to a NOD with 
the initial June 2005 rating decision.  However, as this 
claim was received within 1 year of the initial rating 
decision, the RO construed this claim as a NOD, and increased 
the evaluation of the Veteran's service-connected diabetes 
mellitus, type II to 40 percent, effective January 31, 2005, 
the date of the initial claim for service connection, in an 
April 2008 rating decision.  As such, the Board will, as 
well, consider this claim as a claim for an increased initial 
rating.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with VA examinations for his 
hypertension in July 2005 and for his diabetes mellitus, type 
II and associated complications in July 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of his service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds these examination reports to be thorough and 
consistent with contemporaneous medical records.  
Additionally, the Board notes that the claims folder contains 
extensive VA treatment records documenting the severity of 
the Veteran's service-connected disabilities.  Thus, the 
Board concludes that the medical evidence of record, to 
include the VA examination reports, is adequate upon which to 
base a decision with regards to these claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  



1.  Entitlement to an evaluation in excess of 40 percent 
disabling for service-connected diabetes mellitus, type II.

An evaluation of 40 percent is currently assigned to the 
Veteran's diabetes mellitus, type II, effective January 31, 
2005, under Diagnostic Code 7913.  The Veteran is seeking an 
increased rating. 

Under Diagnostic Code 7913, a rating of 40 percent is 
assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, a 
restricted diet, regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

According to Note (1) of Diagnostic Code 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  

The Board notes that the Veteran underwent VA examinations 
for his diabetes mellitus, type II in July 2005 and July 
2006.  At the July 2005 VA examination, the claims file was 
reviewed in detail.  It was noted that the Veteran was 
diagnosed with diabetes in 2004.  At the time of this 
examination, the Veteran denied any ketoacidosis or 
hypoglycemia and indicated that he had never been 
hospitalized for either ketoacidosis or hypoglycemia.  The 
Veteran reported being on a low-carbohydrate diet and losing 
26 pounds in the prior 3 to 4 months.  The Veteran reported 
that his diabetes limits his activities in that, when his 
blood sugar is high, he feels tired and fatigued.  It was 
noted that the Veteran sees his diabetes provider every 2 to 
3 months.  The Veteran denied any symptoms of anal pruritus, 
loss of strength, visual symptoms, vascular symptoms, and 
neurologic, bladder, and bowel functional impairment 
symptoms.  The examiner noted that the Veteran had a history 
of hypertension but no complications from the diabetes 
mellitus, type II. 

The Veteran underwent a second VA examination for his 
diabetes mellitus, type II in July 2006.  At this time, the 
claims file was not reviewed.  It was noted that the Veteran 
was diagnosed with diabetes mellitus, type II in 2004 and it 
has become progressively worse since that time.  It was noted 
that the Veteran reported no episodes of hypoglycemic 
reactions or ketoacidosis.  He was instructed to follow a 
restricted or special diet.  He was not restricted in his 
ability to perform strenuous activities.  He was noted as 
having sensory loss or hypoesthesia of all toes on the right 
side.  The Veteran was noted as having erectile dysfunction 
related to diabetic neuropathy.  In conclusion, the examiner 
noted that the Veteran's diabetes mellitus, type II is 
uncontrolled and most likely has increased disability.  His 
erectile dysfunction is caused by his uncontrolled diabetes 
mellitus, type II.  His restricted activities are less likely 
as not caused by his diabetes mellitus, type II.  Finally, he 
noted that his activities should get better with good control 
of diabetes mellitus, type II
 
In addition to these VA examination reports, the claims 
folder also contains treatment records documenting treatment 
of the Veteran's diabetes mellitus, type II.  In a letter 
from the Veteran's private physician, it was noted that the 
Veteran's current type of work requires that he stay very 
active, working on floors, carrying objects, leaning down and 
standing up regularly.  See Florida Medical Clinic letter, 
September 2005.  This physician further indicated that the 
Veteran reported feeling dizzy and tired and that he had 
difficulty performing his job.  The physician then stated 
that Veteran's medical conditions, to include hypertension, 
diabetes mellitus, type II, and hyperlipidemia could 
definitely be causing some of these symptoms.  In an August 
2007 VA treatment record, it was noted that the Veteran had 
to restrict his diet and regulate his activities.  
Specifically, he must avoid strenuous activities.  In a 
January 2008 VA treatment record, the Veteran was encouraged 
to gradually increase physical activity.  In a February 2008 
VA treatment record, it was noted that the Veteran had 
started walking for exercise and planned to start going to 
the gym.  He reported not having further problems with 
imbalance while exercising.  

Additionally, the Veteran reported at the December 2008 
hearing that he uses oral medication, metformin, and insulin 
to control his diabetes mellitus, type II.  He also reported 
that he is on a restricted diet and was instructed by his 
treating physician to limit his physical activities in order 
to control his diabetes mellitus, type II.  The Veteran 
stated that he had no difficulties with low blood sugar but 
that he did have difficulties with high blood sugar.  He 
reported that he is unable to work because he feels tired and 
overwhelmed.  The Veteran indicated that he sees his treating 
physician for diabetes mellitus, type II every 6 months; 
however, he also sees other physicians in between 
appointments.  Specifically, he indicated that he had gone to 
the emergency room twice in the past year and a total of 3 
times since 2005.  He further indicated, however, that these 
emergency room visits were for burning in his feet, not 
episodes of ketoacidosis or hypoglycemic reactions.  The VA 
treatment records of these visits to the nursing emergency 
department give no indication that the Veteran sought 
treatment on these occasions for complaints associated with 
episodes of ketoacidosis or hypoglycemic reactions.  See VA 
treatment records, August 2008 and December 2008.  The Board 
notes that the Veteran also indicated at the December 2008 
hearing that he could have gone to the hospital more but that 
he chose to go to bed and "weather the storm" without 
seeking medical attention. 

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 60 percent 
rating.  The Board acknowledges that an August 2007 VA 
treatment record indicated that the Veteran had to restrict 
his diet and regulate his activities.  In addition, the 
Veteran reported at the December 2008 hearing that he was 
required to use insulin.  However, the medical evidence of 
record does not indicate that the Veteran has experienced 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  As previously discussed, the 
Veteran reported that he went to the emergency room on 2 
occasions in the past year but he also specifically indicated 
that this was for burning in his feet, not episodes of 
ketoacidosis or hypoglycemic reactions.  Additionally, when 
specifically asked at the December 2008 hearing whether he 
had been treated as an inpatient, the Veteran responded that 
he had not.  Therefore, despite the fact that the Veteran may 
have complications that would not be compensable if 
separately evaluated, as the evidence of record does not 
reveal that the Veteran has had episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or 
bimonthly visits to a diabetic care provider, the Board finds 
that the criteria for a 60 percent rating have not been met.  
The Veteran is adequately compensated with his current 
rating, and a higher rating is not warranted.  

The Board notes that the Veteran indicated in an August 2008 
statement that his medication had increased from 10 units of 
insulin once per day to 40 units of insulin twice per day.  
While the criteria for a 100 percent evaluation under 
Diagnostic Code 7913 includes more than 1 daily injection of 
insulin, this criteria also requires episodes of ketoacidosis 
and hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider.  As mentioned above, the Veteran has not met these 
criteria.  As such, an increased evaluation is not warranted 
at this time. 

The Board has reviewed the remaining diagnostic codes 
relating to disabilities or diseases of the endocrine system, 
but finds that they are inapplicable in this case.  See 38 
C.F.R. § 4.119, Diagnostic Codes 7900-7919 (2008). 
 
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's diabetes mellitus, type 
II has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  The Board acknowledges that the Veteran 
indicated at the December 2008 hearing and during the course 
of treatment in March 2008 that his diabetes mellitus, type 
II renders him unable to work, as he feels tired and 
overwhelmed.  However, the Board notes that the September 
2005 letter from Veteran's private physician only indicates 
that the Veteran had described some difficulty performing his 
job, not that he was unable to do so, or that his disability 
is of such severity as to result in marked interference with 
employment.  Furthermore, the Board notes that recent VA 
treatment records reveal that his health care providers have 
encouraged the Veteran to exercise and advised him to seek 
more activity.  Overall, the Board finds that the most 
current medical evidence of record does not reflect that the 
Veteran's diabetes mellitus, type II limits his activities so 
much as to have marked interference with his employment, or 
other factors that take his case outside the norm.  As such, 
the Board finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Fenderson, supra.

2.  Entitlement to a compensable evaluation for service-
connected hypertension.

A noncompensable evaluation is currently assigned to the 
Veteran's hypertension, effective January 31, 2005, under 
Diagnostic Code 7101.  The Veteran is seeking an increased 
rating. 

The Board notes that Diagnostic Code 7101 was revised during 
the course of this appeal, effective September 6, 2006.  See 
71 Fed. Reg. 52460.  This revision added Note (3) to 
Diagnostic Code 7101, which states that hypertension should 
be evaluated separately from hypertensive heart disease and 
other heart disabilities.  See 71 Fed. Reg. 52460; see also 
38 C.F.R. § 4.104 (2006, 2008).  This revision does not alter 
the substantive portions of Diagnostic Code 7101, nor does it 
have any effect on the evaluation of this service-connected 
disability.  As such, the Board need not evaluate the 
Veteran's service-connected hypertension separately under the 
criteria as in effect before and after September 6, 2006. 

Under Diagnostic Code 7101, a 10 percent evaluation is 
provided when evidence demonstrates diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, and a minimum of 10 percent is also assigned 
when there is a history of diastolic blood pressure of 
predominantly 100 or more and continuous medication is 
required for control.  A 20 percent evaluation is warranted 
for hypertension with diastolic pressure predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation is warranted for hypertension with 
diastolic pressure predominantly 120 or more.  A maximum 
schedular evaluation of 60 percent is assigned when there is 
diastolic pressure predominantly 130 or more.  

According to Note (1) of this diagnostic code, hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken 2 or more times on at least 3 different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm. 

The Board notes that the Veteran underwent a VA examination 
for his hypertension in July 2005.  At this examination, the 
Veteran's blood pressure was recorded as 116/78, 11/79, and 
112/77.  (As it appears that the score reported as 11/79 is a 
typographical error, the Board will discard this reading for 
the purposes of evaluating this claim.)  The Veteran reported 
that, when he does not take his blood pressure medicines, his 
systolic blood pressures are usually in the 140 to 150 range 
or higher.

Additionally, the claims folder contains VA treatment records 
recording the Veteran's blood pressure as follows: 110/74, 
99/61, 130/75, 150/82, 138/84, 146/88, 129/87, 138/63, 
126/87, 135/89, 136/84, 147/98, and 155/87.  See VA treatment 
records, August 2005, February 2006, June 2006, September 
2006, January 2007, January 2008, February 2008, March 2008, 
April 2008, July 2008, and December 2008.

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 10 percent 
rating.  There is no indication in the July 2005 VA 
examination report, or in any other medical evidence of 
record, that the Veteran has demonstrated a current diastolic 
pressure of predominantly 100 or more, a systolic pressure of 
predominantly 160 or more, or that he has a history of 
diastolic blood pressure of predominantly 100 or more.  The 
Board notes that the Veteran indicated at the December 2008 
hearing that he takes medication regularly for his 
hypertension and that, if he stops taking his medications, 
his blood pressure "skyrockets".  Regardless, Diagnostic 
Code 7101 specifically states that a 10 percent rating is 
warranted for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  As the Veteran's diastolic blood 
pressure has not been shown to be predominantly 100 or more, 
his disability does not meet the criteria for a 10 percent 
evaluation.  Therefore, the Board finds that the Veteran is 
adequately compensated with his current rating, and a higher 
rating is not warranted.  

The Board has reviewed the remaining diagnostic codes 
relating to diseases of the arteries and veins, but finds 
that they are inapplicable in this case.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7110-7122 (2008). 
 
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's hypertension has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Fenderson, supra.

3.  Entitlement to separate evaluations in excess of 10 
percent each for service-connected diabetic neuritis of the 
right lower extremity and the left lower extremity.

Separate 10 percent evaluations are currently assigned for 
the Veteran's service-connected diabetic neuritis of the 
right and the left lower extremity, effective February 20, 
2008, under Diagnostic Code 8620.  The Veteran is seeking 
increased evaluations. 

The Board notes that, in his original February 2008 claim, 
the Veteran indicated that he was filing a claim for service 
connection for peripheral neuropathy of the bilateral feet.  
In the August 2008 rating decision, the RO classified this 
disability as "neuritis" under 38 C.F.R. § 4.124a, 
Diagnostic Code 8620.  Under 38 C.F.R. § 4.123, neuritis 
(characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating) is to 
be rated on the scale for the nerve involved, with a maximum 
equal to severe incomplete paralysis.  As such, the Veteran 
was assigned two separate 10 percent ratings according to the 
criteria as set forth in 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  See 38 C.F.R. § 4.123.

Under Diagnostic Code 8520, a 10 percent rating is assigned 
for mild incomplete paralysis of the sciatic nerve.  Moderate 
incomplete paralysis warrants a 20 percent disability rating, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
As noted above, however, the maximum rating which may be 
assigned for neuritis with sciatic nerve involvement that is 
not characterized by organic changes will be that for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2008).

The Board notes that words such as 'mild,' 'moderate,' and 
'severe' are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are 'equitable and 
just.'  38 C.F.R. 4.6  (2008).  It should also be noted that 
use of terminology such as 'mild' and 'severe' by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6  (2008).

The Board notes that the Veteran underwent a VA examination 
in July 2005, at which no symptoms of neuritis were noted.  
In July 2006, the Veteran underwent another VA examination.  
At this examination, the examiner was noted as having sensory 
loss or hypoesthesia of all toes on the right side.  A review 
of the VA treatment records reflects that the Veteran has 
complained of burning or numbness of his feet on several 
occasions.  In an August 2007 VA treatment record, the 
Veteran complained that he had been feeling increased 
numbness in his feet.  In July 2008 and December 2008 VA 
treatment records, both of the Veteran's feet were found to 
be partially insensate.  In a December 2008 VA treatment 
record, the Veteran complained of bilateral foot pain and was 
noted as having a painful nerve condition called neuropathy.  
He was also noted in December 2008 as having "moderate 
diabetic neuropathy".    

While the Board notes that a physician's use of the word 
"moderate" is not always dispositive, the Board finds it to 
be persuasive in this case in light of the Veteran's 
complaints.  It is clear that the Veteran has consistently 
and increasingly complained in VA treatment records of 
feelings of numbness and pain in his bilateral feet.  In 
addition, the Board notes that the Veteran complained at the 
December 2008 hearing of numbness and burning that prevents 
him from sleeping.  He reports that he wakes up several times 
a night because of the burning.  In addition, the Veteran 
asserted at the December 2008 hearing that he had gone to the 
emergency room for burning in his feet twice in the past year 
and a total of 3 times since 2005.  In an August 2008 VA 
treatment record, it was noted that the Veteran went to the 
nursing emergency department for complaints of "gouty 
arthritic pain" on the right foot.  The Veteran described 
this pain as "pins and needles."   

In light of the Veteran's consistent and increasing 
complaints of numbness and burning of his bilateral feet, his 
reports of seeking immediate medical attention for the 
burning sensation in his feet, and the December 2008 
physician's characterization of the Veteran's diabetic 
neuropathy as moderate, the Board finds that the Veteran's 
service-connected diabetic neuritis of the right lower 
extremity and the left lower extremity more nearly 
approximate the criteria for a moderate rating of 20 percent 
each. 

The Board has considered assigning the Veteran a rating in 
excess of 20 percent for each lower extremity.  The Board 
concludes, however, that the Veteran does not manifest 
symptomatology of the severity to warrant a higher, 40 
percent evaluation.  The clinical evidence of record does not 
reflect that the Veteran's diabetic neuritis of either foot 
has reached the level of being moderately severe.  As noted, 
the Veteran's disability was specifically described as 
moderate by a VA physician in December 2008.  In addition, 
while the medical evidence of record reflects that the 
Veteran complains of pain and numbness, several VA treatment 
records, to include as recent as December 2008, have 
indicated that the Veteran's feet are only partially 
insensate, and there is no evidence of atrophy.  Furthermore, 
the Board notes that the Veteran has been encouraged by his 
treating physicians to exercise and to seek more activity.  
See VA treatment records, January 2008 and February 2008.  
Therefore, it is clear that these disabilities are not so 
severe as to preclude the Veteran enjoying an active 
lifestyle of some kind.  As such, the Board finds that 
separate evaluations of 20 percent each for the Veteran's 
diabetic neuritis of the left lower extremity and diabetic 
neuritis of the right lower extremity are adequate to 
compensate the Veteran for these service-connected 
disabilities. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's diabetic neuritis of the 
bilateral feet has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  The Board acknowledges that the Veteran reported 
during the course of treatment in March 2008 that his 
diabetes mellitus, type II and neuropathy render him unable 
to work.  However, the Board finds that the most current 
medical evidence of record does not reflect that the 
Veteran's diabetic neuritis of the bilateral lower 
extremities limits his activities so much as to have marked 
interference with his employment.  While the Veteran was 
directed to avoid strenuous activity in an August 2007 VA 
treatment record, several more recent VA treatment records 
show that his health care providers have encouraged the 
Veteran to exercise and advised him to seek more activity.  
See VA treatment records, January 2008 and February 2008.  In 
addition, there is no indication in the August 2007 VA 
treatment record that the Veteran was ever advised to avoid 
strenuous activities because of his diabetic neuritis.  As 
such, the Board finds that the medical evidence of record 
does not indicate that the Veteran's diabetic neuritis 
results in restriction or marked interference with his 
ability to work.  The requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the evidence of record supports an 
increased rating of 20 percent each for the Veteran's 
service-connected diabetic neuritis of the left lower 
extremity and diabetic neuritis of the right lower extremity, 
but that the preponderance of the evidence is against the 
claims for ratings higher than 20 percent.  The benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application as there is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling for service-connected diabetes mellitus, type II is 
denied.

Entitlement to a compensable evaluation for service-connected 
hypertension is denied.

Entitlement to separate evaluations of 20 percent each, but 
no more, for service-connected diabetic neuritis of the right 
lower extremity and the left lower extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


REMAND

The Veteran contends that he has peripheral neuropathy of the 
bilateral hands, secondary to his service-connected diabetes 
mellitus, type II.  See Claim, February 2008.  After a 
thorough review of the claims folder, the Board has 
determined that this issue must be remanded for further 
adjudication. 

The Board notes that the Veteran underwent a VA examination 
in July 2006.  At this examination, the Veteran was diagnosed 
with diabetic neuropathy.  The Veteran was also noted as 
having sensory loss.  Specifically, he was noted as having 
hypoesthesia of all toes on the right side.  No indication 
was made at this time of sensory loss of the hands or the 
upper extremities. 

In February 2008, the Veteran submitted a claim for service 
connection for peripheral neuropathy of the bilateral hands.  
A new VA examination was not conducted to determine whether 
the Veteran had developed peripheral neuropathy of the 
bilateral hands.  In VA treatment records, the Veteran is 
noted on several occasions as having diabetic neuropathy.  A 
number of these treatment records do not specifically limit 
the Veteran's neuropathy to his feet.  See VA treatment 
records, March 2008 and December 2008.  In addition, at the 
December 2008 hearing, the Veteran asserted that his problems 
regarding his bilateral upper extremities are getting worse 
all the time.

As the July 2006 VA examination was conducted prior to the 
receipt of the Veteran's claim for service connection for 
peripheral neuropathy of the bilateral hands, the Veteran has 
been noted generally as having diabetic neuropathy, and the 
Veteran specifically stated at the December 2008 hearing that 
his complaints regarding his bilateral upper extremities are 
getting worse all the time, the Board finds that the 
necessity for a VA examination is shown in order to determine 
whether the Veteran has developed peripheral neuropathy of 
the bilateral upper extremities since the July 2006 VA 
examination.  38 U.S.C.A. § 5103A (West 2002).  Consequently, 
this issue must be remanded in order to schedule the Veteran 
for a VA examination to determine whether he currently has 
peripheral neuropathy of either or both upper extremities 
that was incurred in or aggravated by his active duty, or was 
caused or aggravated by his service-connected diabetes 
mellitus, type II.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).  

The Veteran is also seeking service connection for bilateral 
hearing loss.  Specifically, the Veteran has asserted that he 
was thrown from a vehicle during basic training and smashed 
his head and ear.  See hearing transcript, December 2008.  He 
reported that he was taken to the hospital at that time.  Id.  
He also reported that he was subject to artillery noise 
exposure while in Vietnam.  Id.  

A review of the Veteran's service treatment records does not 
indicate any complaints, treatment, or diagnosis of hearing 
loss during service.  However, a service treatment record 
from February 1968 reflects that the Veteran did suffer a 
laceration to his left ear by falling on a garbage can.  

As noted, in June 2008, the Veteran underwent a VA 
examination, which did reveal a current hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2008).  Upon 
reviewing the claims folder, examining the Veteran, and 
noting the Veteran's complaints of hearing difficulty and his 
reports of 3 years of unprotected military noise exposure, 
the examiner concluded that it is less likely as not that the 
Veteran's unprotected military noise exposure contributed to 
the onset of his hearing loss.  The examiner based this 
opinion on the fact that the Veteran's separation evaluation 
documented his hearing as normal for both ears.  As such, his 
hearing loss had to begin after he was discharged from 
service.  The examiner explained that, once an individual is 
removed from the noise source, the effects of that noise on 
one's hearing ceases.  Thus, the noise (in this case, 
military noise) cannot cause any further progression on the 
hearing.

While the examiner's opinion was adequate insofar as it 
addressed the possibility of a relationship between the 
veteran's in-service noise exposure and the current hearing 
loss, there is no indication that the examiner was aware of 
or considered the possibility of a relationship between his 
current disability and the documented in-service ear injury.  
As there is evidence of an injury in service, and a 
continuity of symptomatology alleged thereafter, the Board 
finds that an opinion addressing the possibility of a 
relationship between that injury and the current disability 
is warranted.  See Charles v. Principi, 16 Vet. App. 370, 
374- 75 (2002); see also Robinson v. Mansfield, 21 Vet. App. 
545 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for an appropriate 
VA examination for his claim for 
service connection for peripheral 
neuropathy of the bilateral upper 
extremities.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran currently has peripheral 
neuropathy of either upper extremity.  
If so, an opinion should be provided as 
to whether it is at least as likely as 
not that the Veteran's current 
peripheral neuropathy of either or both 
upper extremities was incurred in or 
aggravated by a disease or injury in 
service, to include in-service exposure 
to herbicides.  The examiner should 
also specifically indicate whether the 
Veteran's peripheral neuropathy of 
either or both upper extremities was 
caused or aggravated by a service-
connected disability, to include his 
service-connected diabetes mellitus, 
type II.
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Schedule the Veteran for an ear, nose, 
and throat (ENT) examination to clarify 
the nature and etiology of his 
bilateral hearing loss.  All indicated 
tests and studies should be performed 
and all clinical findings reported in 
detail.  The claims folder and a copy 
of this REMAND must be made available 
to and be reviewed by the examiner.  
The examiner should note that the 
folder was reviewed, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that the Veteran's 
hearing loss is related to service, to 
include the injury sustained to the ear 
in February 1968.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the October 2008 
statement of the case (SOC).  In the 
event that the claim is not resolved to 
the satisfaction of the Veteran, he 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


